Supreme Court of Florida
                                   ____________

                                  No. SC13-1193
                                  ____________

                             TERRICK M. CROSBY,
                                  Petitioner,

                                         vs.

                              STATE OF FLORIDA,
                                  Respondent.

                                  [April 17, 2104]

QUINCE, J.

      We have for review Crosby v. State, 125 So. 3d 822 (Fla. 2d DCA 2013), in

which the Second District Court of Appeal affirmed the trial court’s dismissal of a

conviction of grand theft when the defendant was charged with both grand theft

and dealing in stolen property in connection with one scheme or course of conduct.

The Second District certified conflict with Kiss v. State, 42 So. 3d 810 (Fla. 4th

DCA 2010), and certified the same questions it had certified in Williams v. State,

66 So. 3d 360 (Fla. 2d DCA 2011), quashed, 121 So. 3d 524 (Fla. 2013). At the

time that the Second District issued its decision below, Williams was pending

review in this Court. We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.
      We stayed proceedings in this case pending disposition of Williams v. State,

121 So. 3d 524 (Fla. 2013). In Williams, we held that the defendant’s convictions

for dealing in stolen property and grand theft violated section 812.025, Florida

Statutes (2008); that the trial court erred in denying the defendant’s request for a

jury instruction modeled after that section; and that the trial court erred in

precluding defense counsel from arguing during closing arguments that the jury

could find the defendant guilty of either offense. Id. at 534. We concluded that the

errors were harmful and quashed the Second District’s decision. Id. We then

issued an order in the instant case directing Respondent to show cause why this

Court should not accept jurisdiction, summarily quash the Second District’s

decision below, and remand for reconsideration in light of our decision in

Williams. Respondent filed a response conceding that it was “unable to show

cause why this Court should not accept jurisdiction and remand for reconsideration

in light of its opinion in Williams.” Petitioner agreed.

      Accordingly, we grant the petition for review, quash the district court’s

decision in Crosby, and remand this case to the Second District with instruction

that the case be remanded to the trial court for further proceedings consistent with

this Court’s decision in Williams.

      It is so ordered.

POLSTON, C.J., and PARIENTE, LEWIS, CANADY, LABARGA, and PERRY,
JJ., concur.

                                          -2-
NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

Application for Review of the Decision of the District Court of Appeal - Certified
Direct Conflict of Decisions

      Second District – Case No. 2D11-463

      (Collier County)

Terrick M. Crosby, pro se, Malone, Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Susan Mary
Shanahan, Assistant Attorney General, Tampa, Florida,

      for Respondent




                                       -3-